Citation Nr: 1413107	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left eye disability, to include retinal atrophy and chorioretinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service in the Army from March 1954 to March 1957, as well as multiple periods of service in the Army National Guard, to include (in relevant part) from June 30, 1952 to August 31, 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's claim was remanded by the Board for additional development in February 2013.  Thereafter, the Board sought a medical opinion from VA's Veterans Health Administration (VHA), with the resulting opinion received in November 2013.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence demonstrating that the Veteran's left eye chorioretinitis pre-existed his military service.

2.  The Veteran does not have a left eye disability, other than chorioretinitis and the service-connected blepharoconjunctivitis, that was incurred in or is otherwise related to his military service.



CONCLUSIONS OF LAW

1.  The Veteran's left eye chorioretinitis was incurred in military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  Entitlement to service connection for a left eye disability, other than chorioretinitis and the service-connected blepharoconjunctivitis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's left eye claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2010 and May 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the left eye claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  Many of the Veteran's service treatment records and VA medical records are in the file.  In an October 2012 memorandum, the RO explained that certain National Guard records were unavailable and detailed the extensive efforts made to obtain the records.  The Veteran was notified of this finding and given an opportunity to provide any missing records pursuant to 38 C.F.R. § 3.159(e) (2013).  As such, the Board concludes that a remand in an attempt to obtain additional records would serve no useful purpose.  The Board notes that records from several private treatment providers have been associated with the claims file, to the extent available.  The Veteran has not otherwise indicated any records that he wanted VA to obtain or that he believed would be relevant to his claim.  Thus, the Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded VA examinations in March 2011 and April 2013.  In addition, the Board obtained a November 2013 VHA medical opinion.  The examiners and opinion provider considered the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and (in the case of the VA examinations) a physical examination.  The Board finds that when viewed together, these examination and opinion reports provide a sufficient rationale for the opinions expressed.  Based on the foregoing, the Board finds the examination reports and VHA medical opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the April 2013 VA examination report, the November 2013 VHA medical opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its February 2013 remand directives with respect to the Veteran's left eye claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2013).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2013).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  In this case, the Veteran does not contend that he had a preexisting disability that was aggravated during a period of ACDUTRA.  Instead, the Veteran contends that he incurred his left eye injury when he was kicked in the left eye during a period of ACDUTRA and that this disability was aggravated during his subsequent period of active service.  The Board will consider the Veteran's claim on this basis.

In addition, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claims file includes a certification from a private physician that the Veteran was hospitalized in August 1952 during a period of ACDUTRA after being struck over the right eye three days previously without loss of consciousness, but with subsequent blurred vision and headaches.  On examination, there was a contusion of the right eye, but no other problems noted.  X-rays of the skull were negative.  The Veteran was hospitalized for two days without any specific treatment or documented complaints.  (As noted above, the Veteran contends that the initial August 1952 treatment record mistakenly listed the injury as involving the right eye and that the subsequent treatment records merely continued the erroneous reporting, but that the injury occurred to his left eye.)  

The Veteran subsequently also had a period of active duty service from March 1954 to March 1957.  The Veteran's service treatment records include a normal eye examination on enlistment in active service in March 1954.  However, in January 1955, the Veteran complained of difficulty seeing out of his left eye.  He reported a two to three year history of intermittent left eye problems, with glare becoming a problem recently.  The diagnosis was old chorioretinitis of the left eye.  A July 1956 treatment record also noted old chorioretinitis of the left eye that was nasal and superior to the optic disc.  In December 1956, the Veteran reported a history of chorioretinitis.  Ophthalmoscopic examination of the right eye was essentially negative, but the left eye had remnants of hyaloid vessels and old, healed chorioretinitis with a large area that was upper and nasal to the disc.  There also was noted inflammation of the bilateral eyelids, for which the Veteran is separately service connected.  The February 1957 Report of Medical History includes a history of eye trouble and the Veteran reported wearing glasses, but the specific eye trouble was not documented.  The contemporaneous separation examination noted bilateral inflamed eyelids and hyaloid artery remnants seen directly in front of the disc, but no notation of chorioretinitis, retinal atrophy, cataract, or other eye disability.  Moreover, uncorrected visual acuity was 20/20 bilaterally.  

During a June 1957 VA examination shortly after separation from service, the Veteran reported that his left eye bothered him at times, that he had a hard time focusing on occasion, and that he had developed a blind spot.  The examiner noted that the service treatment records documented a right eye injury, but the Veteran indicated that the problem actually involved the left eye.  Specifically, the Veteran asserted that he was kicked in the region of the left eyebrow.  The examiner indicated that even if it were determined that the in-service treatment was for the left eye, and not the right, that there remained the possibility that the left chorioretinitis lesion was congenital in nature.  The examiner diagnosed two disabilities that he claimed were congenital in nature, heterochromia iridis and persistence of hyaloid vessel, left.  He also diagnosed old, healed, and inactive chorioretinitis.  

A December 1999 private record noted diagnoses of mild cataracts and an old chorioretinal scar of the left eye.  A March 2009 record included the findings of gradually worsening cataracts, worse on the left than right, and the notation that the Veteran's chorioretinal scar did not cause his current vision problems.  Later that month, the Veteran underwent a clear cornea implant for his left eye cataracts and, thereafter, has been diagnosed with pseudophakia of the left eye.  

In support of his claim, the Veteran submitted a December 2010 private treatment record that discussed his reported traumatic injury to the left eye while in service and indicated that the longstanding retinal scar just off the optic nerve was consistent with old trauma.  

The Veteran was afforded a VA examination in March 2011.  Therein, the examiner remarked that the Veteran had retinal atrophy of the left eye that appeared to be secondary to a contusion injury.  Moreover, the active duty event in August 1952 described by the Veteran was perfectly consistent with the findings in the left eye.

The same VA examiner provided another examination report, in April 2013.  Therein, the examiner provided a diagnosis of chorioretinal lesion of the left eye that was "presumed histo[plasmosis] toxo[plasmosis] and apparently was diagnosed while on full time duty with the National Guard."  Moreover, the examiner modified his findings from the March 2011 VA examination, in that he now attributed the visual field defect to the chorioretinal lesion.  In addition, the examiner opined that the Veteran's pseudophakia, left eye, was mostly age-related, with the possibility of having been accelerated by his diabetes mellitus.  

Finally, the Board obtained a November 2013 VHA medical opinion.  The reviewing physician concluded that the chorioretinal lesion was an inactive disease and that the lesion would not have been caused by the August 1952 kick to the head, even presuming that the kick was to the left eye (as claimed by the Veteran), rather than to the right eye (as indicated in the records).  That said, it was not possible to determine the precise onset date of the chorioretinal lesion, although it was not aggravated by active service.  Finally, the left eye cataract was not related to active service because if it had been due to trauma it would have manifested much sooner than 57 years after the incident.

As to the Veteran's chorioretinitis of the left eye, such disability was not noted on entrance into active service in March 1954 (thus, he is presumed to have entered service in sound condition) and was first diagnosed with left eye chorioretinitis during active service, in January 1955.  As noted above, the presumption of soundness can be rebutted by clear and unmistakable evidence that the chorioretinitis preexisted service.  Based on the evidence of record, the Board finds that there is not clear and unmistakable evidence that the left eye chorioretinitis preexisted his active service.  The November 2013 VHA medical opinion specifically considered whether there was clear and unmistakable evidence that the left eye chorioretinitis preexisted service, but stated that the time of onset could not be definitively determined.  Although the medical opinion attributed the chorioretinitis to histoplasmosis / toxoplasmosis caused by a parasite prevalent in the Mississippi and Ohio River valleys, the timing of onset was unclear because the Veteran both served in Minnesota at the time of diagnosis and prior to service.  As the Veteran was first diagnosed with left eye chorioretinitis in service, has a current diagnosis of chorioretinitis, and there is not clear and unmistakable evidence that chorioretinitis preexisted service, entitlement to service connection for left eye chorioretinitis is granted.

The Board notes that the Veteran is currently service-connected for blepharoconjunctivitis.  As to any other left eye disability, the Board concludes that entitlement to service connection is not warranted.  As to the March 2011 VA examiner's finding that the Veteran had left eye retinal atrophy causing a visual field defect, in April 2013, after the claims folder was provided to the examiner for review, the examiner clarified that the visual field defect was due to chorioretinitis and not retinal atrophy.  There is otherwise no evidence of a retinal atrophy in the record.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence clearly establishes that the March 2011 finding of retinal atrophy was subsequently corrected to chorioretinitis (for which service connection has been granted above).  Thus, the medical diagnosis of retinal atrophy has been found to be an error.  The Veteran moreover is not competent as a lay person to diagnose retinal atrophy.  Based on the foregoing, the Board concludes that entitlement to service connection for retinal atrophy is not warranted.

As to the Veteran's left eye cataract and subsequent pseudophakia, the Board finds the conclusions of the November 2013 VHA medical opinion of significant probative value.  The physician concluded that the cataract was not caused by the claimed August 1952 kick to the head / eye because the cataract would have manifested much sooner than 57 years later if it had been based on that traumatic incident.  In support of that conclusion, the April 2013 VA examination report concluded that the cataract was most likely due to aging, with possible aggravation due to the Veteran's non-service connected diabetes mellitus.  The Veteran has not specifically contended that his cataract of the left eye was caused or aggravated by his claimed August 1952 kick to the left eye and, to the extent that his contentions can be construed as such a claim, the Board finds the conclusions of multiple medical professionals with rationale to substantially outweigh the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, there is not clear and unmistakable evidence that the Veteran's left eye chorioretinitis first diagnosed in January 1955 during active service actually preexisted his active military service.  As such, entitlement to service connection for left eye chorioretinitis is warranted.  

As to entitlement to service connection for a left eye disability other than chorioretinitis and the service-connected blepharoconjunctivitis, the most competent evidence of record indicates either that such a diagnosis does not exist (retinal atrophy) or was not incurred in or is not otherwise related to military service (cataract with subsequent pseudophakia).  As such, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a left eye disability other than chorioretinitis and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chorioretinitis of the left eye is granted.

Entitlement to service connection for a left eye disability other than chorioretinitis and the service-connected blepharoconjunctivitis, to include cataract / pseudophakia and retinal atrophy, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


